United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.H., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Morristown, TN, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-1715
Issued: December 5, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On July 10, 2013 appellant filed a timely appeal from a June 25, 2013 merit decision of
the Office of Workers’ Compensation Programs (OWCP) suspending his compensation.
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether OWCP properly suspended appellant’s compensation benefits
effective June 29, 2013 under 5 U.S.C. § 8123(d) due to his failure to attend a scheduled medical
examination.
FACTUAL HISTORY
On October 10, 1997 appellant, then a 46-year-old clerk, filed an occupational disease
claim alleging that he sustained lumbar disc syndrome and sciatic neuritis causally related to
1

5 U.S.C. § 8101 et seq.

factors of his federal employment. OWCP accepted the claim for a herniated disc at L5-S1.
Appellant sustained intermittent periods of disability until he stopped work on April 1, 1998.
OWCP paid him compensation for total disability beginning June 20, 1998.
By letter dated May 14, 2013, OWCP referred appellant, who lives in Indiana, to
Dr. Sukhjit S. Purewal, a Board-certified orthopedic surgeon practicing in Perrysburg, OH, for a
second opinion examination scheduled for June 3, 2013 at 10:00 a.m. It advised him that the
failure to keep, refusal to submit to, or obstruction of the examination could result in suspension
of his right to compensation under section 8123(d) of FECA. OWCP further informed him that
compensation was not payable while the refusal or obstruction continued and that the period of
the refusal or obstruction would be deducted from the period for which compensation was
payable.
In a letter dated May 31, 2013, received by OWCP on June 5, 2013, appellant related that
he could not attend the appointment because he was not feeling well and it would “be at least a
four-hour round trip.”2 He asserted that appointments should not be more than a 15-minute drive
and noted that around 20 doctors have indicated that he could not work. Appellant further
indicated that he could not drive.
Appellant did not attend the June 3, 2013 appointment with Dr. Purewal.
On June 10, 2013 OWCP proposed to suspend appellant’s compensation benefits on the
grounds that he failed to report for the scheduled June 3, 2013 examination. It advised him that
the reasons he provided in the May 31, 2013 statement for missing the appointment were
insufficient to excuse his failure to attend the appointment. OWCP noted that it would pay for
mileage to the appointment or for a taxi service. It allowed appellant 14 days to provide a
written statement containing a valid reason for failing to submit to the examination. OWCP
informed him that, if he did not show good cause, it would suspend his entitlement to
compensation under section 8123(d) until after he attended and fully cooperated with the
examination.
In a June 18, 2013 response written by appellant’s wife, she related that his inability to
travel four hours was “a very good reasons not to travel.” They were also quite ill at the time
with “almost constant coughing, sneezing, [and] absolutely no energy at all.” She was unable to
drive her husband to another state because of her illness and asserted that her husband had never
been reimbursed for mileage. Appellant and his wife maintained that physicians’ reports
indicated that he could only travel 15 minutes there and back to an appointment.
In a February 29, 2008 work restriction evaluation, Dr. Thomas L. Lazoff, a Boardcertified physiatrist, found that appellant could operate a motor vehicle for under 30 minutes. In
a May 20, 2009 work restriction evaluation, Dr. Robert Ellis, a Board-certified orthopedic

2

The letter was signed by appellant but written in the third person. The record also contains the same letter dated
May 13, 2013, received by OWCP on June 21, 2013. Appellant indicated that he was resubmitting the letter with
his signature. It appears that the May 13, 2013 date on the letter is a typographical error given that OWCP did not
refer appellant to Dr. Purewal until May 14, 2013.

2

surgeon, indicated that he could operate a motor vehicle to and from work for less than 30
minutes.
By decision dated June 25, 2013, OWCP suspended appellant’s compensation benefits
effective June 29, 2013. It determined that his reasons for failing to attend the examination were
insufficient to establish good cause. OWCP advised appellant that his benefits would be
reinstated after verification that he attended and fully cooperated with the examination.
On appeal appellant argues that it was improper for OWCP to schedule an appointment
over 200 miles from his residence. He noted that he did not drive and his physicians indicated
that he could not drive over 30 minutes per four-hour periods. Appellant asserted that he had
never been reimbursed for travel.
LEGAL PRECEDENT
Section 8123 of FECA authorizes OWCP to require an employee, who claims disability
as a result of federal employment, to undergo a physical examination as it deems necessary.3
The determination of the need for an examination, the type of examination, the choice of locale
and the choice of medical examiners are matters within the province and discretion of OWCP.4
OWCP regulations provide that a claimant must submit to an examination by a qualified
physician as often and at such times and places as OWCP considers reasonably necessary.5
Section 8123(d) of FECA and OWCP regulations provide that, if an employee refuses to submit
to or obstructs a directed medical examination, his or her right to compensation is suspended
until the refusal or obstruction ceases.6 OWCP procedures provide that, before OWCP may
invoke these provisions, the employee is to be provided a period for 14 days within which to
present in writing his or her reasons for the refusal or obstruction.7 If good cause for the refusal
or obstruction is not established, entitlement to compensation is suspended in accordance with
section 8123(d) of FECA.8
ANALYSIS
OWCP suspended appellant’s compensation effective June 29, 2013 under section
8123(d) of FECA on the grounds that he failed to attend a scheduled medical examination. The
determination of the need for an examination, the type of examination, the choice of locale and
the choice of medical examiners are matters within the province and discretion of OWCP. The
only limitation on OWCP’s authority, with regards to instructing a claimant to undergo a medical
3

5 U.S.C. § 8123.

4

See J.T., 59 ECAB 293 (2008); S.B., 58 ECAB 267 (2007); James C. Talbert, 42 ECAB 974 (1991).

5

20 C.F.R. § 10.320.

6

5 U.S.C. § 8123(d); 20 C.F.R. § 10.323; Dana D. Hudson, 57 ECAB 298 (2006).

7

Federal (FECA) Procedure Manual, Part 2 -- Claims, Developing and Evaluating Medical Evidence, Chapter
2.810.13(d)(3) (September 2010).
8

Id.

3

examination, is that of reasonableness.9 The Board has interpreted the plain meaning of section
8123(d) to provide that compensation is not payable while a refusal or obstruction of an
examination continues.10
The Board finds that OWCP properly suspended compensation benefits. In a letter dated
May 14, 2013, OWCP notified appellant of the second opinion examination scheduled with
Dr. Purewal on June 3, 2013. It advised him of his rights and responsibilities with respect to the
scheduled examination and warned him that his benefits may be suspended under section
8123(d) of FECA if he failed to report for the examination without an acceptable reason.
Appellant did not appear for his June 3, 2013 appointment. OWCP procedures provide
that, if a claimant does not report for a scheduled appointment, he should be asked to provide a
written explanation within 14 days to determine whether he has established good cause for
failure to appear.11 In a note dated May 31, 2013 and received by OWCP on June 5, 2013, he
argued that he could not attend the appointment as he was not feeling well and as it was a fourhour round trip. Appellant maintained that he had been examined by multiple physicians and
that he could not drive. He objected to the distance of the appointment from his home. OWCP,
however, advised him that it would pay for a taxi service or mileage to the appointment.
Appellant submitted work restriction evaluations indicating that he could not operate a motor
vehicle for more than 30 minutes; however, he did not submit any evidence that he had any
limitations as a passenger in a motor vehicle. He also argued that he and his wife were ill at the
time of the scheduled examination but did not submit any medical evidence supporting this
allegation. Appellant further indicated that he had been examined by around 20 physicians;
however, as discussed, the need for an examination is a matter within the discretion of OWCP.12
The Board finds that appellant did not provide good cause for failing to appear at the June 3,
2013 scheduled examination.
On appeal appellant argues that OWCP erred in scheduling an appointment over 200
miles round trip from his residence. He did not, however, submit any evidence substantiating his
allegation. In Gardner,13 the Board held that OWCP may refer a claimant to a distant city for a
referral examination after documenting that there are no appropriate specialists in the claimant’s
geographical location. Unlike in Gardner, however, OWCP did not receive appellant’s
statement challenging the referral for the examination based on the distance from his residence
until after the scheduled appointment. Appellant raised the argument in a note dated May 31,
2013 but received by OWCP on June 5, 2013.14 Moreover, in Gardner the scheduled
9

See Lynn C. Huber, 54 ECAB 281 (2002).

10

See M.B., Docket No. 10-1755 (issued March 24, 2011).

11

See supra note 7.

12

See Erwin L. Barnhart, 33 ECAB 150 (1981). 5 U.S.C. § 8123(a) provides that an employee shall submit to
examination by a medical officer of the United States or by a physician designated or approved by the Secretary of
Labor, after the injury and as frequently and at the times and places as may reasonably be required.
13

Billie J. Gardner, 53 ECAB 356 (2002).

14

See Gustavo H. Mazon, 49 ECAB 156 (1997) (finding that a claimant must properly raise his or her concerns
prior to a scheduled examination).

4

appointment was over 400 miles from the claimant’s residence, while appellant claimed
Perrysburg, OH is only 200 miles round trip from appellant’s home.
Appellant contends that he was unable to drive for more than 30 minutes at a time;
however, as discussed, the medical evidence does not show that he was unable to ride as a
passenger. OWCP informed him that it would reimburse him for mileage to the appointment or
for a taxi service. The fact that appellant was not previously reimbursed for travel expenses is
not relevant.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128 and
20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that OWCP properly suspended appellant’s compensation benefits
effective June 29, 2013 under 5 U.S.C. § 8123(d) due to his failure to attend a scheduled medical
examination.
ORDER
IT IS HEREBY ORDERED THAT the June 25, 2013 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: December 5, 2013
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

5

